Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, filed 12/2/22, have been fully considered but are moot due to the new ground of rejection below. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pu (US 2021/0125310)
Claim 1
Pu discloses signal processing apparatus (Pu, ¶ 225: “FIG. 9. The electronic device specifically include…”) comprising: 
a memory which stores a learned model for generating restoration data by restoring deterioration of a signal based on data of the signal and data related to a position of a sample of the signal (Pu, ¶¶ 61, 227-228, 232: “The memory 93 is configured to store a computer program.  The processor 91 is configured to execute the computer program so as to perform the method steps for eliminating distortion of a distorted image…the CNN model used is obtained by training based on a preset training set. The preset training set includes an original sample image, distorted image color components of multiple distorted images corresponding to the original sample image, and side information components of each distorted image…based on positions of pixel points in the distorted image, side information components of the distorted image by using obtained distortion degree values of pixel points, wherein, the value of each of the side information components corresponds to a pixel point at the same position in the distorted image.”); and 
a processing circuit which inputs the data of the signal and the data related to the position to the learned model and generates the restoration data by using the learned model (Pu, ¶ 124, 228: “Distorted color components and side information components of a distorted image are input… Data of a distortion-eliminated image is obtained….The processor 91 is configured to execute the computer program so as to perform the method steps for eliminating distortion of a distorted image. The method for eliminating distortion of a distorted image includes:”).

    PNG
    media_image1.png
    225
    566
    media_image1.png
    Greyscale

Claim 2
Pu additionally discloses wherein the data of the signal is data related to an image and the position of the sample is coordinates of a pixel in the image (Pu, ¶ 124, 133, 228: “Distorted color components and side information components of a distorted image are input…Therefore, boundary coordinates of an encoded unit can be used as a priori side information”)
Claim 4
Pu additionally discloses wherein the deterioration of the signal is noise (Pu, ¶ 3: “During the processing in a digital image system, filtering, data rounding, quantization, or other processing may cause pixel values to shift in intensity. Visual impairments or artifacts may result from this. In order to avoid or alleviate the above potential problems, image distortion elimination filter can be designed to post-process an image to offset shift in pixel intensity and reduce visual loss.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Use of  indicates a limitation is not explicitly disclosed by the reference alone.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pu (US 2021/0125310) and Xiao (US 2020/0244842)
Claim 3

Pu does not disclose, but Xiao makes obvious wherein the signal is a time-series signal along time series, and the position of the sample is a time of the sample (¶ 43, 51: “Generally, provided that the first training video 20 is represented as X, X.sub.t represents a t-th frame image in the first training video 20, and 1≤t≤n. x.sub.t(i, j) represents a sub-image in the t-th frame image. (i, j) represents a position of the sub-image in the t-th frame image. In other words, x.sub.t(i, j) represents a two-dimensional rectangular block intercepted from the clean first training video 20… The neural network is obtained by training at least one first time-space domain cube included in a clean first training video and at least one second time-space domain cube included in a second training video with noise”)
Before the effective filing date of this application it would have been obvious to one of ordinary skill in the art to consider time-space samples.  As disclosed by Xiao, consideration of temporal relationships in source video.  The motivation would have been to allow application of noise removal to video.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN M GRAY/Primary Examiner, Art Unit 2611